In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-08-00386-CR
____________________

ERIC CHRISTOPHER REEDY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Cause No. 95206




     MEMORANDUM OPINION
           Eric Christopher Reedy has filed a motion to dismiss his appeal pursuant to Tex. R.
App. P. 42.2.  The motion is signed by appellant personally after the filing of a motion to
withdraw and an Anders brief by counsel.  Counsel’s brief certifies counsel could find no
arguable error upon which to base an appeal.  No opinion has issued in this appeal.
           The motion to withdraw as counsel is granted.  Eric Christopher Reedy is enrolled pro
se.  It is further ordered that the motion to dismiss the appeal is granted, and the appeal is
therefore dismissed.  The Clerk of the Court shall forward a duplicate copy of this opinion
to the clerk of the court in which the notice of appeal was filed.
           APPEAL DISMISSED.

                                                                                                                                               
                                                                                              HOLLIS HORTON
                                                                                                         Justice


Opinion Delivered July 29, 2009
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.